Exhibit 10.4

 

CONFIDENTIAL TREATMENT

[***] indicates that text has been omitted which is the subject of a
confidential treatment request.

This text has been separately filed with the SEC.

 

Execution Version

SECOND AMENDMENT TO
MARKETING AGREEMENT

This SECOND AMENDMENT TO MARKETING AGREEMENT (this “Amendment”), dated as of
November 17, 2017 (the “Amendment Effective Date”), is made by and between
WEBBANK, a Utah-chartered industrial bank having its principal location in Salt
Lake City, Utah (“Bank”), and PROSPER MARKETPLACE, INC., a Delaware corporation
having its principal location in San Francisco, California (“Company”).
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Existing Marketing Agreement (as defined
below).

RECITALS

WHEREAS, reference is made to that certain Marketing Agreement, dated as of July
1, 2016, by and between Bank and Company (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Marketing Agreement”); and

 

WHEREAS, the Parties desire to amend the Existing Marketing Agreement to provide
for certain amendments to the Program terms.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
conditions and mutual covenants and agreements herein contained, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank and Company mutually agree as follows:

1.                   A new Section 42 is added to the Existing Marketing
Agreement as follows: “42. Series 1 Loans. The terms set forth in Schedule 42
apply to this Agreement as if fully set forth herein.” A new Schedule 42 is
added to the Agreement in the form set forth in Exhibit A attached hereto.

2.                   Section 6(c) of the Existing Marketing Agreement is hereby
amended by inserting the following sentence at the end thereof: “Notwithstanding
the foregoing, [***] held by Bank shall not be included [***].”

3.                   The following definition is added to Schedule 1 to the
Existing Marketing Agreement:

“Series 1 Loan” shall have the meaning set forth in Schedule 42 to this
Agreement.

4.                   Miscellaneous.

(a)Effect of Amendment. Except as expressly amended and/or superseded by this
Amendment, the Existing Marketing Agreement shall remain in full force and
effect. This Amendment shall not constitute an amendment or waiver of any
provision of the Existing Marketing Agreement, except as expressly set forth
herein. Upon the Amendment Effective Date, or as otherwise set forth herein, the
Existing Marketing Agreement shall thereupon be deemed to be amended and
supplemented as hereinabove set forth, and this Amendment shall henceforth be
read, taken and construed as an integral part of the Existing Marketing
Agreement; however, such amendments and supplements shall not operate so as to
render invalid or improper any action heretofore taken under the Existing
Marketing Agreement. In the event of any inconsistency between this Amendment
and the Existing Marketing Agreement with respect to the matters set forth
herein, this Amendment shall take precedence. References in any of the Program
Documents or amendments thereto to the Existing Marketing Agreement shall be
deemed to mean the Existing Marketing Agreement as amended by this Amendment.

    

 

(b)Counterparts. This Amendment may be executed and delivered by the Parties in
any number of counterparts, and by different parties on separate counterparts,
each of which counterpart shall be deemed an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

(c)Governing Law. This Amendment shall be interpreted and construed in
accordance with the laws of the State of Utah, without giving effect to the
rules, policies, or principles thereof with respect to conflicts of laws.

[Signature Pages to Follow]



  -2- 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized officers as of the date first written above.

 

WEBBANK

 

 

By: ______________________________
Name:
Title:

 

 

[Signature Page to Second Amendment to Marketing Agreement]





    

 

PROSPER MARKETPLACE, INC.

 

 

By: ______________________________
Name:
Title:

 

 

[Signature Page to Second Amendment to Marketing Agreement]



    

 

Exhibit A

Schedule 42
Series 1 Loans

(a)“Series 1 Loans” shall be those Loans originated to Borrowers with [***] at
the time of Application in [***] (and with [***] greater than [***]), [***] (and
with [***] greater than [***]), [***] (and with [***] greater than [***]), and
[***] (and with [***] greater than [***]).

(b)Notwithstanding anything to the contrary contained in the Program Documents
or the inclusion of [***] on any Funding Statement, Assets related to Series 1
Loans shall [***]. Company shall pay to Bank the [***] and [***] in respect of
each Series 1 Loan as if such Series 1 Loan [***], and Company may also collect
the [***], to the same extent it would collect such [***] from owners of other
Loans; provided, that the [***] for Series 1 Loans shall be calculated at an
[***] applicable to that [***], less the [***]. To the extent Bank sells any
Series 1 Loans or any participation interests in Series 1 Loans, Bank shall
promptly notify Company of the identity of the purchaser thereof.
Notwithstanding anything to the contrary contained in the Program Documents, the
Series 1 Loans retained by Bank shall be excluded from the [***] for the purpose
of Section [***] of [***] to the Asset Sale Agreement.

(c)For the avoidance of doubt, and without limiting any other rights of Bank
under the Program Documents, Series 1 Loans shall be subject to the terms of the
Servicing Agreement beginning on the second Business Day after origination, and
a Servicing Fee as determined under the Servicing Agreement shall apply
beginning on the second Business Day after origination.

(d)For purposes of calculating the Marketing Fee under Schedule 6 to this
Agreement for Series 1 Loans originated by Bank, the Designated Percentage shall
be [***] by [***] to the amount of the Designated Percentage that would
otherwise apply for the calculation of the Marketing Fee on such Loan under
[***]. If any Series 1 Loan is cancelled and unwound, such that the Origination
Fee is refunded to the Borrower, then the Parties shall unwind the payment of
the amounts contemplated by this Section (d) for such Series 1 Loan.

(e)Bank may terminate the origination of additional Series 1 Loans [***];
provided, that Bank shall provide at least [***] written notice, unless such
[***]. Following the origination of [***] in the aggregate of Series 1 Loans,
then [***].

(f)Company may terminate this Schedule 42 immediately upon written notice to
Bank if [***] as provided in Section 6(b) of this Agreement and such failure is
not cured by Bank within [***] after Company provides notice of [***] to Bank,
provided, that Company may not exercise a right of termination if the [***].

(g)Series 1 Loans shall be [***] held by Bank (or its Affiliates) for purposes
of [***].

 



Schedule 42 – Page 1



 



    

